Exhibit 10.2

 

CONCEPTUS, INC.
AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN
FORM OF
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

Section 1:  Notice of Grant

Conceptus, Inc. (the “Company”),pursuant to our Amended and Restated 2001 Equity
Incentive Plan (the “Plan”),hereby grants to the holder listed below (“Holder”),
the number of Restricted Stock Units set forth below (the “Restricted Stock
Units”).  The Restricted Stock Units are subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”),  the
Restricted Stock Unit Award Deferral Election Agreement related to this grant of
Restricted Stock Units (the “Deferral Election Agreement”) and the Plan, each of
which are incorporated herein by reference.  Unless otherwise defined herein or
in the Restricted Stock Unit Agreement, the terms defined in the Plan shall have
the same defined meanings in this Grant Notice and the Restricted Stock Unit
Agreement.

Each Restricted Stock Unit represents the right to receive one share of the
Company’s common stock (“Common Stock”) upon vesting of such Restricted Stock
Unit.  Receipt of the shares of Common Stock issuable upon vesting of Restricted
Stock Units may be deferred at your election pursuant to the Deferral Election
Agreement.

Holder:

 

 

 

Grant Date:

 

 

 

Total Number of Restricted Stock Units:

 

 

 

Vesting Schedule:

25% of the Restricted Stock Units will vest yearly on the anniversary of the
grant date until fully vested on the four year anniversary.  Except as may
otherwise set forth in the Restricted Stock Unit Agreement, in no event will any
Restricted Stock Units vest following your Separation from Service (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), as determined by the Administrator in accordance with the
Treasury Regulations or other guidance issued thereunder).

 

Section 2:  Miscellaneous

By your signature and the Company’s signature below, you agree to be bound by
the terms and conditions of the Plan, the Restricted Stock Unit Agreement, the
Deferral Election Agreement and this Grant Notice.  I have reviewed the
Restricted Stock Unit Agreement, the Deferral Election Agreement, the Plan and
this Grant Notice in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understand all
provisions of this Grant Notice, the Restricted Stock Unit Agreement, the
Deferral Election Agreement and the Plan.  I hereby agree to accept as final,
binding, and conclusive all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice, the
Deferral Election Agreement or the Restricted Stock Unit Agreement.

1


--------------------------------------------------------------------------------


 

CONCEPTUS, INC.

HOLDER:

 

 

By:

 

 

By:

 

Print Name: Gregory E. Lichtwardt

Print Name:

 

Title: Executive Vice President

Address:

 

Address:

 

 

 

You must return this Restricted Stock Unit Award Grant Notice and Restricted
Stock Unit
Award Agreement to the Chief Financial Officer of Conceptus, Inc.
on or before                                   

Accepted by Plan Administrator:
                                                            

2


--------------------------------------------------------------------------------


EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Conceptus, Inc. (the “Company”) has granted to Holder the number of Restricted
Stock Units under its Amended and Restated 2001 Equity Incentive Plan (the
“Plan”) indicated in the Grant Notice.


ARTICLE I


GENERAL


1.1           DEFINED TERMS.  WHEREVER THE FOLLOWING TERMS ARE USED IN THIS
AGREEMENT THEY SHALL HAVE THE MEANINGS SPECIFIED BELOW, UNLESS THE CONTEXT
CLEARLY INDICATES OTHERWISE.  CAPITALIZED TERMS NOT SPECIFICALLY DEFINED HEREIN
SHALL HAVE THE MEANINGS SPECIFIED IN THE PLAN AND THE GRANT NOTICE.


“DEFERRAL ELECTION AGREEMENT” SHALL MEAN THE RESTRICTED STOCK UNIT AWARD
DEFERRAL ELECTION AGREEMENT WHICH RELATES TO THIS GRANT OF RESTRICTED STOCK
UNITS.


“DEFERRED SHARES” SHALL MEAN “DEFERRED SHARES” AS DEFINED IN THE DEFERRAL
ELECTION AGREEMENT.


“SEPARATION FROM SERVICE” SHALL MEAN A “SEPARATION FROM SERVICE” (WITHIN THE
MEANING OF SECTION 409A(A)(2)(A)(I) OF THE CODE, AS DETERMINED BY THE SECRETARY
OF THE TREASURY) WITH THE COMPANY OR SUBSIDIARY EMPLOYING HOLDER AS OF THE GRANT
DATE.


1.2           INCORPORATION OF TERMS OF PLAN.  THE RESTRICTED STOCK UNITS AND
THE SHARES OF THE COMPANY’S COMMON STOCK (“COMMON STOCK”), ISSUABLE WITH RESPECT
THERETO, ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, WHICH ARE
INCORPORATED HEREIN BY REFERENCE.


ARTICLE II


GRANT, VESTING AND DISTRIBUTION OF RESTRICTED STOCK UNITS

2.1           Award of Restricted Stock Units.  In consideration of Holder’s
past and/or continued employment with or service to the Company or its
Subsidiaries and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to Holder an award of the number of Restricted Stock Units
indicated in the Grant Notice, subject to all of the terms and conditions in the
Plan and this Agreement.  A Restricted Stock Unit shall represent the right to
receive one share of Common Stock for each Restricted Stock Unit that vests in
accordance with the provisions of Section 2.2, which shares may be distributed
upon vesting or on a deferred basis in accordance with the terms and conditions
of the Deferral Election Agreement, the Plan and this Agreement.

3


--------------------------------------------------------------------------------


2.2           Vesting of Restricted Stock Units.


(A)           SUBJECT TO SECTION 2.2.(B), THE RESTRICTED STOCK UNITS SHALL VEST
IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE.


(B)           AS A CONDITION TO THE RESTRICTED STOCK UNITS VESTING IN ACCORDANCE
WITH SECTION 2.2(A), HOLDER SHALL BE EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY
FROM THE GRANT DATE THROUGH THE RELEVANT VESTING DATE.


(C)           UNLESS AND UNTIL THE RESTRICTED STOCK UNITS HAVE VESTED IN
ACCORDANCE WITH THIS SECTION 2.2, HOLDER WILL HAVE NO RIGHT TO ANY DISTRIBUTION
OF COMMON STOCK WITH RESPECT TO SUCH RESTRICTED STOCK UNITS.  TO THE EXTENT ANY
RESTRICTED STOCK UNITS DO NOT VEST IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 2.2, SUCH RESTRICTED STOCK UNITS WILL TERMINATE AUTOMATICALLY AND BE
FORFEITED WITHOUT FURTHER NOTICE OR CONSIDERATION TO HOLDER.


2.3           DISTRIBUTION OF COMMON STOCK.


(A)           FOLLOWING A VESTING DATE, SHARES OF COMMON STOCK SHALL BE
DISTRIBUTED TO HOLDER (OR IN THE EVENT OF HOLDER’S DEATH, TO HIS OR HER ESTATE)
WITH RESPECT TO SUCH HOLDER’S RESTRICTED STOCK UNITS THAT HAVE SO VESTED, ON THE
EARLIEST TO OCCUR OF THE FOLLOWING EVENTS (EACH, A “DISTRIBUTION EVENT”):

(I)            THE 30TH DAY FOLLOWING THE VESTING DATE, OR, WITH RESPECT TO
DEFERRED SHARES, THE DISTRIBUTION DATE(S) (IF ANY) SELECTED BY THE HOLDER IN THE
DEFERRAL ELECTION AGREEMENT;

(II)           THE 30TH DAY FOLLOWING THE DATE OF HOLDER’S SEPARATION FROM
SERVICE (OR, IN THE EVENT HOLDER IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A(A)(2)(B)(I) OF THE CODE, THE DATE WHICH IS SIX MONTHS FOLLOWING
HOLDER’S SEPARATION FROM SERVICE);

(III)          THE 30TH DAY FOLLOWING THE DATE AS OF WHICH HOLDER BECOMES
“DISABLED” WITHIN THE MEANING OF SECTION 409A(2)(C) OF THE CODE AND THE TREASURY
REGULATIONS THEREUNDER; OR

(IV)          THE 30TH DAY FOLLOWING THE DATE OF HOLDER’S DEATH.

NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL ANY SHARES OF COMMON STOCK BE
DISTRIBUTED WITH RESPECT TO HOLDER’S RESTRICTED STOCK UNITS PRIOR TO THE DATE ON
WHICH SUCH RESTRICTED STOCK UNITS BECOME VESTED PURSUANT TO SECTION 2.2.


(B)           SUBJECT TO SECTIONS 2.3(A) AND 2.4, FOLLOWING A DISTRIBUTION
EVENT, THE SHARES OF COMMON STOCK ISSUABLE WITH RESPECT TO HOLDER’S VESTED
RESTRICTED STOCK UNITS SHALL BE DISTRIBUTED TO THE HOLDER IN A LUMP SUM.


(C)           ALL DISTRIBUTIONS SHALL BE MADE BY THE COMPANY IN THE FORM OF
WHOLE SHARES OF COMMON STOCK (AND CASH IN AN AMOUNT EQUAL TO THE VALUE OF ANY
FRACTIONAL RESTRICTED STOCK UNIT, DETERMINED BASED ON THE FAIR MARKET VALUE AS
OF THE DISTRIBUTION DATE).

4


--------------------------------------------------------------------------------



(D)           NOTWITHSTANDING THE FOREGOING, SHARES OF COMMON STOCK SHALL BE
ISSUABLE PURSUANT TO A RESTRICTED STOCK UNIT AT SUCH TIMES AND UPON SUCH EVENTS
AS ARE SPECIFIED IN THIS AGREEMENT ONLY TO THE EXTENT ISSUANCE UNDER SUCH TERMS
WILL NOT CAUSE THE RESTRICTED STOCK UNITS OR THE SHARES OF COMMON STOCK ISSUABLE
PURSUANT TO THE RESTRICTED STOCK UNITS TO BE INCLUDIBLE IN THE GROSS INCOME OF
HOLDER UNDER SECTION 409A OF THE CODE PRIOR TO SUCH TIMES OR THE OCCURRENCE OF
SUCH EVENTS, AS PERMITTED BY THE CODE AND THE REGULATIONS AND OTHER GUIDANCE
THEREUNDER.


2.4           UNFORESEEABLE EMERGENCY.


(A)           IF HOLDER EXPERIENCES AN UNFORESEEABLE EMERGENCY (AS DEFINED
BELOW), HOLDER MAY PETITION THE ADMINISTRATOR FOR THE RIGHT TO RECEIVE A PARTIAL
OR FULL DISTRIBUTION OF THE SHARES OF COMMON STOCK DISTRIBUTABLE WITH RESPECT TO
HIS OR HER VESTED RESTRICTED STOCK UNITS UNDER THIS AGREEMENT.  IF, IN THE SOLE
DISCRETION OF THE ADMINISTRATOR, HOLDER’S PETITION IS APPROVED, THE
UNFORESEEABLE EMERGENCY SHALL BE DEEMED A “DISTRIBUTION EVENT” WITH RESPECT TO
THE NUMBER OF SHARES OF COMMON STOCK DISTRIBUTABLE WITH RESPECT TO HOLDER’S
VESTED RESTRICTED STOCK UNITS AS ARE APPROVED FOR DISTRIBUTION BY THE
ADMINISTRATOR.  HOLDER SHALL THEN BE ENTITLED TO RECEIVE SUCH SHARES OF COMMON
STOCK PURSUANT TO SECTION 2.3(B).


(B)           FOR PURPOSES OF THIS SECTION 2.4, AN “UNFORESEEABLE EMERGENCY”
SHALL MEAN A SEVERE FINANCIAL HARDSHIP TO HOLDER RESULTING FROM AN ILLNESS OR
ACCIDENT OF HOLDER, HOLDER’S SPOUSE, OR A DEPENDENT (AS DEFINED IN SECTION
152(A) OF THE CODE) OF HOLDER, LOSS OF HOLDER’S PROPERTY DUE TO CASUALTY, OR
OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT
OF EVENTS BEYOND THE CONTROL OF HOLDER, AS DETERMINED BY THE ADMINISTRATOR IN
ACCORDANCE WITH SECTION 409A(A)(2)(B)(II)(I) OF THE CODE AND THE TREASURY
REGULATIONS THEREUNDER.  THE FAIR MARKET VALUE OF THE SHARES OF COMMON STOCK
DISTRIBUTED TO HOLDER WITH RESPECT TO THE UNFORESEEABLE EMERGENCY SHALL NOT
EXCEED THE AMOUNTS NECESSARY TO SATISFY SUCH UNFORESEEABLE EMERGENCY, PLUS
AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE
DISTRIBUTION, AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH SUCH UNFORESEEABLE
EMERGENCY IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY
INSURANCE OR OTHERWISE OR BY LIQUIDATION OF HOLDER’S ASSETS (TO THE EXTENT
LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP), AS
DETERMINED BY THE ADMINISTRATOR IN ACCORDANCE WITH SECTION 409A(A)(2)(B)(II) OF
THE CODE AND THE TREASURY REGULATIONS THEREUNDER.


2.5           CHANGES TO FORM OR TIME OF DISTRIBUTION.  EXCEPT AS PROVIDED IN
SECTION 2.4, THE TIME AND FORM OF DISTRIBUTION OF SHARES OF COMMON STOCK WITH
RESPECT TO THE RESTRICTED STOCK UNITS UNDER THIS AGREEMENT SHALL BE AS SET FORTH
IN THE DEFERRAL ELECTION AGREEMENT AND MAY ONLY BE CHANGED IN COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 409A(A)(4)(C) OF THE CODE AND THE TREASURY
REGULATIONS THEREUNDER, AND ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY’S
CHIEF FINANCIAL OFFICER.


2.6           RESTRICTIONS ON TRANSFER.  UNLESS OTHERWISE PERMITTED BY THE
ADMINISTRATOR IN ACCORDANCE WITH THE TERMS OF THE PLAN, NO RESTRICTED STOCK
UNITS OR SHARES OF COMMON STOCK ISSUABLE WITH RESPECT THERETO OR ANY INTEREST OR
RIGHT THEREIN OR PART THEREOF SHALL BE LIABLE FOR THE DEBTS, CONTRACTS OR
ENGAGEMENTS OF HOLDER OR HIS OR HER SUCCESSORS IN INTEREST OR SHALL BE SUBJECT
TO DISPOSITION BY TRANSFER, ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE,
ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH DISPOSITION BE VOLUNTARY OR
INVOLUNTARY OR BY OPERATION OF LAW BY JUDGMENT,

5


--------------------------------------------------------------------------------



LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE PROCEEDINGS
(INCLUDING BANKRUPTCY), AND ANY ATTEMPTED DISPOSITION THEREOF SHALL BE NULL AND
VOID AND OF NO EFFECT.


2.7           CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES.  THE SHARES OF
COMMON STOCK DELIVERABLE WITH RESPECT TO THE RESTRICTED STOCK UNITS, OR ANY
PORTION THEREOF, MAY BE EITHER PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES OR
ISSUED SHARES WHICH HAVE THEN BEEN REACQUIRED BY THE COMPANY.  SUCH SHARES SHALL
BE FULLY PAID AND NONASSESSABLE.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
DELIVER ANY SHARES OF COMMON STOCK WITH RESPECT TO THE RESTRICTED STOCK UNITS
PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:


(A)           THE ADMISSION OF SUCH SHARES TO LISTING ON ALL STOCK EXCHANGES ON
WHICH SUCH COMMON STOCK IS THEN LISTED;


(B)           THE COMPLETION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE OR FEDERAL LAW OR UNDER RULINGS OR REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION OR OF ANY OTHER GOVERNMENTAL REGULATORY BODY,
WHICH THE ADMINISTRATOR SHALL, IN ITS ABSOLUTE DISCRETION, DEEM NECESSARY OR
ADVISABLE;


(C)           THE OBTAINING OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE ADMINISTRATOR SHALL, IN ITS ABSOLUTE
DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE;


(D)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME FOLLOWING THE
APPLICABLE DISTRIBUTION EVENT AS THE ADMINISTRATOR MAY FROM TIME TO TIME
ESTABLISH FOR REASONS OF ADMINISTRATIVE CONVENIENCE; AND


(E)           THE RECEIPT BY THE COMPANY OF FULL PAYMENT OF ALL AMOUNTS REQUIRED
TO BE WITHHELD UNDER FEDERAL, STATE, LOCAL AND FOREIGN TAX LAWS, WITH RESPECT TO
THE ISSUANCE OF SUCH SHARES OR ANY OTHER TAXABLE EVENT IN ACCORDANCE WITH
SECTION 10(C) OF THE PLAN.


2.8           RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
HOLDER SHALL NOT BE, NOR HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, A STOCKHOLDER
OF THE COMPANY IN RESPECT OF ANY SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THE
RESTRICTED STOCK UNITS (WHETHER VESTED OR UNVESTED) UNLESS AND UNTIL SUCH SHARES
OF COMMON STOCK SHALL HAVE BEEN ISSUED BY THE COMPANY TO HOLDER.


ARTICLE III


OTHER PROVISIONS


3.1           TAXES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE COMPANY SHALL BE ENTITLED TO REQUIRE PAYMENT TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES ANY SUMS REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO
BE WITHHELD WITH RESPECT TO THE ISSUANCE OF THE RESTRICTED STOCK UNITS, THE
DISTRIBUTION OF SHARES OF COMMON STOCK WITH RESPECT THERETO, OR ANY OTHER
TAXABLE EVENT RELATED TO THE RESTRICTED STOCK UNITS.  THE ADMINISTRATOR MAY
PERMIT HOLDER TO MAKE SUCH PAYMENT IN ONE OR MORE OF THE FORMS SPECIFIED BELOW:

(I)            BY CASH OR CHECK MADE PAYABLE TO THE COMPANY;

6


--------------------------------------------------------------------------------


(II)           BY THE DEDUCTION OF SUCH AMOUNT FROM OTHER COMPENSATION PAYABLE
TO HOLDER;

(III)          IN THE SOLE DISCRETION OF THE ADMINISTRATOR, BY REQUESTING THAT
THE COMPANY WITHHOLD A NET NUMBER OF VESTED SHARES OF COMMON STOCK OTHERWISE
ISSUABLE HAVING A THEN CURRENT FAIR MARKET VALUE NOT EXCEEDING THE AMOUNT
NECESSARY TO SATISFY THE WITHHOLDING OBLIGATION OF THE COMPANY AND ITS
SUBSIDIARIES BASED ON THE MINIMUM APPLICABLE STATUTORY WITHHOLDING RATES FOR
FEDERAL, STATE, LOCAL AND FOREIGN INCOME TAX AND PAYROLL TAX PURPOSES; OR

(IV)          IN ANY COMBINATION OF THE FOREGOING.


IN THE EVENT HOLDER FAILS TO PROVIDE TIMELY PAYMENT OF ALL SUMS REQUIRED BY THE
COMPANY PURSUANT TO THIS SECTION 3.2, THE COMPANY SHALL HAVE THE RIGHT AND
OPTION, BUT NOT OBLIGATION, TO TREAT SUCH FAILURE AS AN ELECTION BY HOLDER TO
SATISFY ALL OR ANY PORTION OF HIS OR HER REQUIRED PAYMENT OBLIGATION BY MEANS OF
REQUESTING THE COMPANY TO WITHHOLD VESTED SHARES OF COMMON STOCK OTHERWISE
ISSUABLE IN ACCORDANCE WITH CLAUSE (III) ABOVE.  THE COMPANY SHALL NOT BE
OBLIGATED TO DELIVER ANY NEW CERTIFICATE REPRESENTING SHARES OF COMMON STOCK
ISSUABLE WITH RESPECT TO THE RESTRICTED STOCK UNITS TO HOLDER OR HOLDER’S LEGAL
REPRESENTATIVE UNLESS AND UNTIL HOLDER OR HOLDER’S LEGAL REPRESENTATIVE SHALL
HAVE PAID OR OTHERWISE SATISFIED IN FULL THE AMOUNT OF ALL FEDERAL, STATE, LOCAL
AND FOREIGN TAXES APPLICABLE TO THE TAXABLE INCOME OF HOLDER RESULTING FROM THE
GRANT OF THE RESTRICTED STOCK UNITS, THE DISTRIBUTION OF THE SHARES OF COMMON
STOCK ISSUABLE WITH RESPECT THERETO, OR ANY OTHER TAXABLE EVENT RELATED TO THE
RESTRICTED STOCK UNITS.


3.2           LIMITATIONS APPLICABLE TO SECTION 16 PERSONS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN OR THIS AGREEMENT, IF HOLDER IS SUBJECT TO SECTION
16 OF THE EXCHANGE ACT, THE PLAN, THE RESTRICTED STOCK UNITS AND THE SHARES OF
COMMON STOCK ISSUABLE WITH RESPECT THERETO AND THIS AGREEMENT SHALL BE SUBJECT
TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE EXEMPTIVE RULE UNDER
SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY AMENDMENT TO RULE 16B-3 OF THE
EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE APPLICATION OF SUCH EXEMPTIVE RULE. 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL BE DEEMED
AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH APPLICABLE EXEMPTIVE RULE.


3.3           ADMINISTRATION.  THE ADMINISTRATOR SHALL HAVE THE POWER TO
INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET, AMEND OR REVOKE ANY SUCH RULES.  ALL ACTIONS TAKEN
AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE ADMINISTRATOR IN GOOD
FAITH SHALL BE FINAL, BINDING, AND CONCLUSIVE UPON HOLDER, THE COMPANY AND ALL
OTHER INTERESTED PERSONS.  NO MEMBER OF THE ADMINISTRATOR SHALL BE PERSONALLY
LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH
RESPECT TO THE PLAN, THIS AGREEMENT OR THE RESTRICTED STOCK UNITS.


3.4           NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT
TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE OF THE SECRETARY OF THE
COMPANY, AND ANY NOTICE TO BE GIVEN TO HOLDER SHALL BE ADDRESSED TO HOLDER AT
THE ADDRESS GIVEN BENEATH HOLDER’S SIGNATURE ON THE GRANT NOTICE.  BY A NOTICE
GIVEN PURSUANT TO THIS SECTION 3.5, EITHER PARTY MAY HEREAFTER DESIGNATE A
DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO THAT PARTY.  ANY NOTICE SHALL BE

7


--------------------------------------------------------------------------------



DEEMED DULY GIVEN WHEN SENT VIA EMAIL OR WHEN SENT BY CERTIFIED MAIL (RETURN
RECEIPT REQUESTED) AND DEPOSITED (WITH POSTAGE PREPAID) IN A POST OFFICE OR
BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES POSTAL SERVICE.


3.5           TITLES.  TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY AND ARE
NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT.


3.6           GOVERNING LAW; SEVERABILITY.  THIS AGREEMENT AND ALL DISPUTES
ARISING OUT OF OR RELATING TO IT SHALL BE ADMINISTERED, INTERPRETED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE LAW
THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAWS.  SHOULD ANY
PROVISION OF THIS AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR
UNENFORCEABLE, THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND
SHALL REMAIN ENFORCEABLE.


3.7           CONFORMITY TO SECURITIES LAWS.  HOLDER ACKNOWLEDGES THAT THE PLAN
IS INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL PROVISIONS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND ANY AND ALL REGULATIONS AND RULES
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER, AND STATE
SECURITIES LAWS AND REGULATIONS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE PLAN SHALL BE ADMINISTERED, AND THE RESTRICTED STOCK UNITS ARE
GRANTED, ONLY IN SUCH A MANNER AS TO CONFORM TO SUCH LAWS, RULES AND
REGULATIONS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND THIS
AGREEMENT SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH
LAWS, RULES AND REGULATIONS.


3.8           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED WITHOUT THE CONSENT OF
THE HOLDER PROVIDED THAT SUCH AMENDMENT WOULD NOT IMPAIR ANY RIGHTS OF THE
HOLDER UNDER THIS AGREEMENT.  NO AMENDMENT OF THIS AGREEMENT SHALL, WITHOUT THE
CONSENT OF THE HOLDER, IMPAIR ANY RIGHTS OF THE HOLDER UNDER THIS AGREEMENT.


3.9           NOT A CONTRACT OF EMPLOYMENT.  NOTHING IN THIS AGREEMENT SHALL
CONFER UPON THE HOLDER ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY
SUBSIDIARY, OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY ANY OTHERWISE
EXISTING RIGHTS OF THE COMPANY AND ANY SUBSIDIARY, WHICH ARE HEREBY EXPRESSLY
RESERVED, TO DISCHARGE THE HOLDER AT ANY TIME FOR ANY REASON WHATSOEVER, WITH OR
WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN
AGREEMENT BETWEEN THE COMPANY AND HOLDER.


3.10         SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  SUBJECT TO
THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH, THIS AGREEMENT SHALL BE BINDING
UPON HOLDER AND HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS.


3.11         UNFUNDED, UNSECURED OBLIGATIONS.  THE OBLIGATIONS OF THE COMPANY
UNDER THE PLAN AND THIS AGREEMENT SHALL BE UNFUNDED AND UNSECURED, AND NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS PROVIDING FOR ASSETS TO BE HELD IN TRUST
OR ESCROW OR ANY OTHER FORM OF SEGREGATION OF THE ASSETS OF THE COMPANY FOR THE
BENEFIT OF HOLDER OR ANY OTHER PERSON.  HOLDER SHALL HAVE ONLY THE RIGHTS OF A
GENERAL, UNSECURED CREDITOR OF THE COMPANY WITH RESPECT TO THE RESTRICTED STOCK

8


--------------------------------------------------------------------------------



UNITS, UNLESS AND UNTIL SHARES OF COMMON STOCK SHALL BE DISTRIBUTED TO HOLDER
UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT.


3.12         COMPLIANCE IN FORM AND OPERATION.  THIS AGREEMENT AND THE
RESTRICTED STOCK UNITS ARE INTENDED TO COMPLY WITH SECTION 409A OF THE CODE AND
THE TREASURY REGULATIONS THEREUNDER AND SHALL BE INTERPRETED IN A MANNER
CONSISTENT WITH THAT INTENTION.

9


--------------------------------------------------------------------------------